[Cite as State v. Volz, 2022-Ohio-4134.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :     CASE NO. CA2022-06-028

                                                  :             OPINION
     - vs -                                                     11/21/2022
                                                  :

 DERRICK M. VOLZ,                                 :

        Appellant.                                :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2021 CR 00473


Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nicholas Horton, Assistant
Prosecuting Attorney, for appellee.

W. Stephen Haynes, Clermont County Public Defender, and Robert F. Benintendi, Assistant
Public Defender, for appellant.



        PIPER, J.

        {¶1}     Defendant, Derrick Volz, appeals his felony sentences.     Specifically, he

appeals the trial court's orders that he serve the sentences consecutively. Because the trial

court failed to make all the statutorily mandated findings at the sentencing hearing, we

conclude that the sentence is contrary to law. Therefore, we vacate the portion of the trial

court's judgment imposing consecutive sentences.
                                                                   Clermont CA2022-06-028

                             I. Facts and Procedural History

       {¶2}   Volz was convicted in four separate cases, three in Clermont County and one

in Warren County. In the first Clermont County case (2019-CR-0480), he was convicted of

a misdemeanor offense and sentenced to two years of community control. In the second

Clermont County case (2019-CR-1166), Volz pleaded guilty to three felony drug offenses

and was given intervention in lieu of conviction (ILC). He later violated ILC and was

sentenced to four years of community control and ordered into a lockdown residential

facility. In the third Clermont County case (2021-CR-0473), Volz was convicted of another

felony drug offense and sentenced to four years of community control. Lastly, in the Warren

County case (2021-CR-038454), he was convicted of escape and sentenced to 12 months

in prison.

       {¶3}   By committing the offense in the Warren County case, Volz violated the terms

of his community control sanctions in the three Clermont County cases, so community

control was revoked and sentence was imposed. For the misdemeanor in the first case,

the trial court sentenced him to a 180-day concurrent jail term. And for each of the four

drug offenses in the second and third cases, the court sentenced Volz to a 9-month prison

term. The court ordered him to serve the prison terms consecutive to each other and

consecutive to the prison term imposed in the Warren County case.

       {¶4}   Volz appealed.

                                         II. Analysis

       {¶5}   The sole assignment of error alleges:

       {¶6}   THE TRIAL COURT ERRED IN ORDERING APPELLANT'S TERMS OF

IMPRISONMENT TO RUN CONSECUTIVELY.

       {¶7}   Volz contends that his sentence is contrary to law because at the sentencing

hearing the trial court failed to make all the findings that R.C. 2929.14(C)(4) requires before

                                             -2-
                                                                    Clermont CA2022-06-028

consecutive sentences may be imposed.

       {¶8}   A felony sentence is reviewed under the standard in R.C. 2953.08(G)(2).

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1. R.C. 2953.08(G)(2) states that

an appellate court may modify or vacate a sentence if the court finds by clear and convincing

evidence that "the record does not support the trial court's findings under relevant statutes

or that the sentence is otherwise contrary to law." Id.

       {¶9}   When imposing consecutive sentences, a sentencing court is required "to

make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." State v. Bonnell, 140 Ohio St.3d 209,

2014-Ohio-3177, syllabus. R.C. 2929.14(C)(4) states:

              If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
              offender to serve the prison terms consecutively if the court finds
              that the consecutive service is necessary to protect the public
              from future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender's conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

(Emphasis added.) "When imposing consecutive sentences, a trial court must state the

required findings as part of the sentencing hearing, and by doing so it affords notice to the

                                             -3-
                                                                  Clermont CA2022-06-028

offender and to defense counsel." Id. at ¶ 29, citing Crim.R. 32(A)(4). "[A] word-for-word

recitation of the language of the statute is not required," though, "and as long as the

reviewing court can discern that the trial court engaged in the correct analysis and can

determine that the record contains evidence to support the findings, consecutive sentences

should be upheld." Id.

       {¶10} The trial court here included all the necessary findings to support the

imposition of consecutive sentences in the sentencing entry. But Volz contends that at the

sentencing hearing the court failed to make the required proportionality finding, that

consecutive service is not disproportionate to the seriousness of his conduct or to the

danger he poses to the public.

       {¶11} At the sentencing hearing, the trial court started the following regarding its

decision to impose consecutive sentences:

              The imposition of consecutive terms [is] necessary to protect the
              public and punish you. Your history of criminal conduct in the
              rates [sic] that consecutive sentences are necessary to protect
              the public and - from future crime by you. These are separate
              offenses committed different days, different times. It would be
              inappropriate to run them together. Crime, again, is not cheaper
              by the dozen. There are separate harms involved, and they
              should be imposed separately. And certainly, you committed the
              Warren County Court case while on probation to the Court,
              which is another factor that consecutive sentences are
              necessary.

While the court plainly made two of the required consecutive sentencing findings, it appears

that the court forgot about the proportionality finding.

       {¶12} The state argues that the proportionality finding can be discerned from the

trial court's above-quoted statements. The court had obviously done its homework and

knew about Volz's criminal record. We can discern from the court's statements that,

because of his criminal history, the court found a need to protect the public and to punish

Volz. We can further discern that the court found that because he committed the offenses

                                              -4-
                                                                   Clermont CA2022-06-028

separately, on different days and at different times, the court thought that separate

sentences were appropriate.       But the court never addressed the proportionality of

consecutive sentences to the seriousness of Volz's conduct and the danger he posed to

the public.

       {¶13} While we appreciate the state's argument, ultimately, we conclude that the

trial court did not make the proportionality finding mandated by R.C. 2929.14(C)(4) before

sentencing. See Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, at ¶ 33-34; State v.

Holmes, 1st Dist. Hamilton Nos. C-210194, C-210195, C-210196, 2021-Ohio-3807, ¶ 6.

While we imagine that the trial court likely did consider the proportionality analysis of R.C.

2929.14(C)(4), the statute does not permit us to infer its consideration in this case. The

record does not demonstrate that the court engaged in the proportionality analysis before

sentencing Volz. Although in the sentencing entry the trial court made all the required

findings, because the court did not make the proportionality finding at the sentencing

hearing, the imposition of consecutive sentences is contrary to law. See State v. Jones,

12th Dist. Brown No. CA2014-09-017, 2015-Ohio-2314, ¶ 25 (consecutive sentences

contrary to law because trial court made proportionality finding at sentencing but failed to

make the other statutorily required findings).

                                      III. Conclusion

       {¶14} Volz's sole assignment of error is sustained. The consecutive sentences are

vacated, and that aspect of the trial court's judgment is reversed. This case is remanded

for resentencing on the matter of consecutive sentences.


       M. POWELL, P.J., and HENDRICKSON, J., concur.




                                            -5-